Exhibit 21 TESCO CORPORATION SUBSIDIARIES As of February25, 2011 2TD UK Altesco Drilling Technology EURL Algeria Casing Drilling Holdings Ltd. Barbados Casing Drilling International Ltd. Barbados Drilling Innovation de Mexico, SA de CV Mexico Drilling Innovation M.E. Ltd. Cyprus OCSET (Beijing) Trading Co. Ltd. PRC (China) OCSET, LLC Russian Federation Personal Tecnico Para Servicios Petroleros SA de CV Mexico PT. Tesco Indonesia Indonesia TDT (Beijing) Commerce Co. Ltd. PRC (China) Tesco Argentina S.A. Argentina Tesco Canada International (Middle East) FZE UAE Tesco Canada International (Middle East) FZE—Qatar Branch Qatar Tesco Canada International Inc. CAN - Alberta Tesco Colombia S.A. Panama Tesco Colombia S.A. – Sucursal Colombia Colombia Tesco Corporation—US Branch US - Texas Tesco Corporation (Norway) AS Norway Tesco Corporation (UK) Limited UK Tesco Corporation (US) US - Delaware Tesco Corporation Sucursal Argentina Argentina Tesco Corporation Sucursal Ecuador Ecuador Tesco Corporation Sucursal Mexico Mexico Tesco Corporation Sucursal Peru Peru Tesco Corporation Sucursal Venezuela Venezuela Tesco de Bolivia S.R.L. Bolivia Tesco do Brasil Servicios Petroleo Brazil TESCODRILLING Ecuador S.A. Ecuador Tesco Drilling Australia Pty Limited Australia Tesco Drilling LLC Oman Tesco Drilling Technology Inc. CAN - Alberta Tesco Drilling Technology Limited CAN - Alberta Tesco Drilling Venezuela, CA Venezuela Tesco Latin America Limited Barbados Tesco Offshore Services Inc. US - Nevada Tesco Peru S.A. Peru Tesco Products Ltd. CAN - Alberta Tesco R.F. Company Limited Cyprus Tesco R.F. Company Limited—Russia Branch Russian Federation Tesco Saudi Arabia Ltd. (LLC) Saudi Arabia Tesco Saudi Holding Limited Cyprus Tesco Services International Inc. CAN - Alberta Tesco Singapore PTE. Ltd. Singapore Tesco Singapore PTE Ltd – Brunei Branch Brunei Tesco Singapore PTE Ltd – India Project Office India Tesco Singapore PTE Ltd – NZ Branch New Zealand Tesco Singapore PTE Ltd. – PNG Branch Papua New Guinea Tesco US Holding LP US - Nevada 1
